Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 14-26 are pending in this Application.  Claims 14-25 are withdrawn. Claim 26 is examined.
Election/Restrictions
Applicant's election with traverse of the invention of Group III Claim 26 in the reply filed on 01 April 2021 is acknowledged.  The traversal is on the ground(s) that the special technical feature indicated by the examiner is not the special technical feature.  Applicant argues that the special technical feature is the bimodal size distribution with a first fraction and a section fraction where a first fraction has a d50 in a stated range and span and a second fraction has a d50 in a stated range wherefore the second fraction comprises monolithic single crystal particles. 
This is not found persuasive.  
Claim 14 (and its dependent Claims 15-18) is a method that discloses two d50 ranges of a first compound fraction and a second compound fraction. 
The content of the second compound fraction is superior or equal to 15 wt% and inferior or equal to 60 wt%.
Wherein the content of the first compound fraction is superior or equal to 40 wt% and inferior or equal to 85 wt%.
Claim 19 (and its dependent Claims 20-24) is a method that discloses two ranges of a first d50 particle size of a first compound fraction and a second compound fraction. 
The content of the second compound fraction is superior or equal to 15 wt% and inferior or equal to 65 wt%.
Wherein the content of the first compound fraction is superior or equal to 35 wt% and inferior or equal to 85 wt%.

Claim 26 discloses a composition comprised of two fraction rages a first d50 particle and a second d50 fraction percent range.
The content of the second compound fraction is superior or equal to 15 wt% and inferior or equal to 65 wt%.
Wherein the content of the first compound fraction is superior or equal to 35 wt% and inferior or equal to 85 wt%.
As such, although the claims do not employ the term “bimodal”, the d50 size distribution bimodal size fraction ranges are not common between the three different Groups for Claims 14-18 (Group III), Claims 19-25 (Group III), and Claim 26 (Group III).  
Because the d50 fractions percentages are different, the special feature is considered to be applicable to the formula disclosed by Saito as indicated in the Restriction sent 02/02/2021 as restated below:
Wherefore the claims have the same technical feature of the inventive formula concept as disclosed by Saito US 2008/0076027 ([0027]-[0028], [0047]) for the formula of:   Li i+k Mei-k02 wherein -0.3 < k <0.10 where Me=Nic  Me’d Coe Kf, wherein 0.30 < c < 0.92, 0.00 < 0.40, 0.05 < e < 0.40 and 0 < f < 0.05, with Me’ 
The requirement is still deemed proper and is therefore made FINAL


Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 1-5 and 1-6 contain the term “#” along the “X-axis”.  The term “#” is an unusual term when standing alone and is not necessarily representative of “cycle number” as suggested by the instant Specification (instant Specification pages 10-11 bridging paragraph). 
 Figures 1-5 and 1-6 contain the term “%” along the Y-axis.  The term “%” is an unusual term when standing alone and is not necessarily representative of “cycle stability” in regard to relative capacity  as suggested by the instant Specification (instant Specification page 33 penultimate paragraph and page 34 second  paragraph). 
   Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



For such, the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
	obviousness or nonobviousness.

 In addition, this Application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claim 26Saito et al. [Saito] (US 2008/0076027) in view of Oljaca et al. [Oljaca] (US 2014/0377659) in further view of Takako (JP 2005026218 with ESPACENET English Machine translation).
 Regarding Claim 26:
 Saito discloses (Example 10 and [0027]-[0028], and [0047]) a lithium containing positive electrode composite oxide powder, said powderous active material employed in a lithium secondary battery is of the  form of formula Lip Nx My O2 Fa  wherefore the N element is at least one element of Ni, Co, Mn or a combination thereof. The M element is preferably Al (Saito [0028]). 
 The Saito subscript values, p, x, y, z and a are defined preferably as 0.97 < p < 1.03, 0.99 < x < 1.00, 0.0005 < y < 0.025, 1.95 < z <2.05, x+y =1 (Saito [0026] wherefore “a” is exemplified as zero in Example 10.
 Saito’s are simplified in regard to those of Example 10 ([0086]) for a combination of Ni, Co, and Mn as being Ni 0.33, Co 0.33  and Mn 0.33, for a formula of Li Ni 0.33 Co 0.33  Mn 0.33  Al 0 01 O2 . The subscripts are defined as “p” as having a value of “1” and “a” is zero and x is 0.99 being the combination of Ni Co, and Mn. while for a value of f being zero. This includes where the material of Mg in Sato’s Example 10 is applicable for substitution with a preferable aluminum (Saito [0028]).  In the Saito genus above, F material has a subscript value of “a” including being zero (see Saito Example 10).
Such a Saito genus composition reads on the instant Claim 26 general formula Li 1+k Me 1-k O2.  Me  is Ni c Me’ d Co e K f , wherein 0.30 < c < 0.92, 0.00 < d < 0.40, 0.05 < e < 0.40 and 0 < f < 0.05, with Me’ being either one or both of Mn or Al, and with K being a dopant different from Me’, wherefore a compound having K being Al and not Mn or a combination of Mn and Al. Such instant Claim 26 general composition is also applicable to being the same as the first and second compositions or instant f employed in the general formula and wherefore the d subscript of the general formula and the and f subscripts general formula are of the same value range and the E and K are of the same materials or material choices. 
Saito’s Example 10 ([0086]) exemplifies a combination of Ni, Co, and Mn as being Ni 0.33 Co 0.33 Mn 0.33, for a formula of Li Ni 0.33 Co 0.33   Mn 0.33  Mg 0 01  O2 for which subscript “p” is considered as having a value of “1” while “a” is zero while for a value of “f” being zero.  The value of Mg is applicable for substitution with preferred aluminum (Saito [0028]).  The Example 10 formula applies for the Applicant’s genus above for a K material that has a subscript value of f being zero. 
Although Sato disclose a genus that reads on the instant general formula for Claim 26, Sato does not disclose the instant Claim 26 general formula--which is applicable to being of the same compound formula as the instant Claim 26 first compound formula and second compound formula-- is comprised of a bimodal composition, and although Saito discloses an overall d50 size in a distribution of the positive electrode particles--whose formula reads on the instant general formula of instant Claim 26--to be a preferable 5 to 15 m (Saito [0046]), Saito does not disclose d50 sizes for a distribution comprised of a first fraction of polycrystalline particles and a second fraction of a second compound comprising single crystal monolithic particles wherefore the first fraction has a d50 size of superior or equal to 20 m and inferior or equal to 10 m and the second fraction has a d50 size of superior or equal to 2 m and inferior or equal to 8 
 On the other hand, Oljaca teaches that bimodal distributions of active material, suggested to being made of the same formula of LiM’O2 active material where M’ is one or more of Ni, Mn, Co, Al, or Mg, comprised of small particles of a d50 ranging from 1 to 5 m and a second active material having a larger d50 particle size distribution of 5 to 15m ([0077]-[0079], [0102]) provides a maximum electrode density of about 3.7 g/cc for a small weight percent being about 35 weight percent of smaller sized active material and about 65 percent of larger size active material in an implicitly optimizable range of 0 to 100 percent of small sized active material ([Figure 19 and [0198]) wherefore lesser or greater than the 35 percent weight amounts of small size particles provide lesser electrode densities but greater density than a combination 100 percent small or 100 percent large particles (Oljaca Figure 19 [0198]).  Such optimizable range values read upon a second fraction being superior or equal to 15 wt. and inferior or equal to a 65 weight percent with respect to the total weight of the powderous bimodal positive electrode active material wherein the content of the first fraction is superior or equal to 35 weight percent and inferior or equal to 85 weight percent with respect to the total weight of the powderous positive electrode bimodal active material.
Thus, taking the subject matter as a whole, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to have employed a Oljaca taught bimodal distribution a second fraction being superior or equal to 15 wt. and inferior or equal to a 65 weight percent with respect to the total weight of the powderous bimodal positive electrode active material wherein the content of the first fraction is superior or equal to 35 weight percent and inferior or equal to 85 weight In re Aller, et al., 105 USPQ 233. MPEP 2144.05 II. A).

Although a larger and smaller Oljaca particle distribution of the bimodal distribution (Oljaca [0077]) are not taught to explicitly be of a first fraction of a larger d50 size of superior or equal to 10 m and inferior or equal to 20 m and the second fraction has a smaller d50 size of superior or equal to 2 m and inferior or equal to 8 m, the first larger size fraction is within a Oljaca optimizable range of 5-15m and the second smaller size fraction is within a Oljaca optimizable range of 1-5m wherefore such sizes determine morphology of ion battery particles which affect the battery material’s cycle life, and energy density (Oljaca [0071]-[0072]).
Thus, taking the subject matter as a whole, it would have been obvious to one having ordinary skill in the art, at the time the invention was made, to have employed a Oljaca taught bimodal distribution equal to or within the Saito disclosed d50 distribution, such that the portion of Oljaca’s first, larger particles size range which is within the first fraction range of superior or equal to 10 m and inferior or equal to 20 m while also to have selected the portion of Oljaca’s second, smaller particle range of superior to 1 m and inferior or equal to 5 m, second fraction range of Applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results  (See In re Aller, et al., 
Although Saito does not disclose wherein the span for first compound materials is inferior to 1 (considered as span <1), Takako teaches active material materials comprised of nickel cobalt manganite aluminum oxides ([0044]) and teaches that particles size distributions having d10 distribution values of 0 < d10/d50 <1, d90/d50 <5, and 5 mm < d50 < 40 mm, are satisfied ([0013]).  Such values provide improved over-discharge characteristics and (electrode) plate density while providing cycle characteristics, the storage characteristics, the load characteristics and the output characteristics that are excellent ([0026]).
Wherefore the values read on the claimed span range for the first compound particles of less than 1 as claimed because values of d90/50 – d10/50 = (d90-d10)/d50 equals an implicit Takako span corresponding to a span that is at most about (5-1/5) which reads on the claimed span for first compound particles that is less than 1.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed Takako d10, d50 and d90 particles size values taught for d10, d50 and d90 particles size characteristics providing a span inferior to 1 for the Saito powderous particles so as to provide improved Saito powderous particles with over-discharge characteristics and density while also providing excellent cycle and storage characteristics, as well as excellent load and the output characteristics. 
Saito does not disclose the first compound first fraction is made of polycrystalline particles and the second compound second fraction is made of single crystal monolithic particles.
Oljaca  teaches that the bimodal large or small active materials are processed into polycrystalline and single crystal particles (Oljaca [0076]-[0077], [0112]), where single crystal particles are considered as monolithic particles because such a single crystal is of only one, single identity are made depending upon the processing temperatures.  Such various polycrystalline or single particle states or types provide a wide variety of material and compositions with unique microstructures and morphologies of combined active material final powders including those of respectively smaller and larger d50 distributions of smaller 1-5 m and larger d50, 5-15 m particles for a bimodal particle arrangement (Oljaca [0077], [0112], [0121]-[0122]). Such a combination of large and small particles in a bimodal arrangement comprised of the same compound formula are implicitly taught to be of a finite number bimodal arrangements of necessarily larger and smaller particles comprised with either larger or small particles being comprised of polycrystalline or single crystal monolithic particles for a larger first fraction of a first compound and smaller second fraction of a second compound. Such arrangements include the claimed larger d50 distributions of smaller 1-5 m and larger d50, 5-15 m particles for a bimodal particle distribution with a smaller fraction being of single monolithic crystals of a second composition second fraction and a larger first fraction being of a polycrystalline first composition.
Such different particle morphologies of ion battery particles affect the battery material’s cycle life, and energy density (Oljaca [0071]-[0072]).
Such large or small active materials are processed into polycrystalline and single crystal particles (Oljaca [0112]), where single crystal particles are considered as m and larger d50 5-15 m particles for a bimodal particle arrangement (Oljaca [0077], [0112], [0121]-[0122]). 
Because such Oljaca bimodal compositions are suggested to being made with the same formula (Oljaca [0077]), the larger and smaller particles are thus implicitly made of a larger particles of the first compound of the first compound fraction is considered as being taught to be the same the second compound formula second fraction but comprising the smaller particle size for second fraction. 
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have further obviously tried to provide a Saito particle size composition with different particle morphologies in an arrangement comprised of larger polycrystalline particle first composition first fraction, and an arrangement with a single crystal monolithic particle second composition second fraction, to provide a bimodal distribution with different particle morphologies to improve a battery material’s cycle life and energy density as suggested by Oljaca, choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON J GRESO/Examiner, Art Unit 1722                                                                                                                                                                                                        
/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722